DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hale on 7/20/2022.
The application has been amended as follows:
In claim 1, amend as:
A method for performing pasting in a deposition chamber, comprising:
	selecting a tantalum material target as an active deposition sputtering target in the deposition chamber, wherein the deposition chamber is a multi-cathode physical vapor deposition (PVD) chamber with a plurality of selectable sputtering targets with sputtering surfaces disposed at an angle of approximately 10 degrees to approximately 50 degrees relative to a substrate support surface having a substrate of the deposition chamber and a shield rotatable to select the active deposition sputtering target, wherein the plurality of selectable sputtering targets includes the tantalum material target and a dielectric material target, and wherein the dielectric material target is selected from the group consisting of a magnesium oxide (MgO) target and an aluminum oxide ( Al2O3) target;
adjusting a pressure level of the deposition chamber to approximately 10mTorr;
encapsulating, with a tantalum the dielectric material target towards the substrate in the deposition chamber, wherein the tantalum pasting layer encapsulates the first dielectric material layer to reduce particle defects caused by exposure of the first dielectric material layer on the shield during subsequent deposition processes on additional substrates in the deposition chamber, and wherein adjusting the pressure level to approximately 10mTorr enables the tantalum pasting layer to minimize a size and a number of defects originating from the shield;
increasing a holding bond of the tantalum pasting layer and preventing oxygen removal by the tantalum pasting layer during subsequent deposition processes by flowing oxygen into the deposition chamber to form tantalum oxide on the tantalum pasting layer after the tantalum pasting layer is deposited;
exhausting the oxygen from the deposition chamber;
selecting the dielectric material target as the exposed deposition sputtering target in the deposition chamber by rotating the shield; and
depositing a second dielectric material layer on the tantalum oxide to form a second pasting layer by RF sputtering the dielectric material target, the second dielectric material layer preventing mixing of the tantalum pasting layer with a sputtered dielectric material of a subsequent dielectric material layer to reduce tantalum pasting layer contamination of subsequent dielectric material deposition layers.

In claim 2, amend as:
The method of claim 1, further comprising:
performing the method of claim 1 only once every 100 to 200 substrates 

In claim 7, amend as
The method of claim 1, further comprising:
depositing the tantalum pasting layer to an approximate thickness of 10 Å.

Claims 8-20 are canceled.


Election/Restrictions
Claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A and B, as set forth in the Office action mailed on 1/30/2019, is hereby withdrawn, rejoined, and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a method for performing pasting in a multi-cathode PVD deposition chamber, the method comprising the multi-cathode PVD deposition chamber having a plurality of selectable sputter targets, wherein the plurality of selectable sputter targets comprise a tantalum material target and a dielectric material target, selecting the tantalum material target as an active deposition sputter target by rotating a shield to expose the tantalum material target, adjusting a pressure level of the multi-cathode PVD deposition chamber, and sputtering the tantalum material target to deposit a tantalum pasting layer on a first dielectric material layer previously formed on the shield in an inner volume of the multi-cathode PVD deposition chamber, and especially with regards to:
the method comprising the combination of limitations:
tantalum material target and the dielectric target each have sputtering surfaces disposed at an angle of approximately 10-50o relative to a substrate support surface, wherein the dielectric material target is selected from the group consisting of a magnesium oxide (MgO) target and an aluminum oxide (Al2O3) target;
the first dielectric material layer formed as a byproduct on the shield in the inner volume by RF sputtering the dielectric material target towards the substrate, wherein the first dielectric material layer comprises either MgO or Al2O3;
adjusting the pressure level to approximately 10 mTorr during the sputtering to deposit the tantalum pasting layer from the active deposition sputter target onto the first dielectric material layer of MgO or Al2O3, wherein the tantalum pasting layer encapsulates (“encapsulate” interpreted in view of the definition provided in the attached PTO-892 form) the first dielectric material layer on the shield, wherein the tantalum pasting layer encapsulating the first dielectric material layer reduces particle defects caused by exposure of the first dielectric material layer on the shield during subsequent deposition processes on additional substrates in the multi-cathode PVD deposition chamber, and wherein the pressure level of approximately 10mTorr enables the tantalum pasting layer to minimize a size and a number of defects originating from the shield;
flowing oxygen into the multi-cathode PVD deposition chamber to form tantalum oxide on the tantalum pasting layer after the tantalum pasting layer is deposited in order to increase a holding bond of the tantalum pasting layer and preventing oxygen removal by the tantalum pasting layer during the subsequent deposition processes;
exhausting the oxygen from the multi-cathode PVD deposition chamber;
selecting the dielectric material target as the exposed deposition sputtering target in the multi-cathode PVD deposition chamber by rotating the shield, and depositing a second dielectric material layer on the tantalum oxide to form a second pasting layer of MgO or Al2O3 on the shield by RF sputtering the dielectric material target, the second dielectric material layer preventing mixing of the tantalum pasting layer with a sputtered dielectric material of a subsequent dielectric material layer to reduce tantalum pasting layer contamination of subsequent dielectric material deposition layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794